Citation Nr: 1120694	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  07-17 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant served on active duty from January 1992 to March 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was subsequently returned to the RO in Indianapolis, Indiana.  The appellant was scheduled for a hearing before the Board at the Indianapolis, Indiana RO in February 2011; she failed to report for the hearing and has not requested that the hearing be rescheduled.

The appellant has raised a claim to reopen a previously denied claim of entitlement to service connection for a left knee disability.  See January 2010 VA Form 9.  This matter is referred to the originating agency for appropriate action.


REMAND

The Board is of the opinion that additional development is required before the appellant's claim is decided.

Additional evidence (private treatment records, including records received from the Social Security Administration, which note (in part) the appellant's complaints of right knee pain) was received in March 2010, subsequent to the issuance of the December 2009 Supplemental Statement of the Case (SSOC).  This new evidence has not been reviewed by the RO in conjunction with the issue on appeal.  The appellant has not waived RO consideration of the additional evidence.  Accordingly, the RO must be given the opportunity to review this evidence before the Board can enter a decision.  38 C.F.R. § 20.1304(c) (2010).

Moreover, the appellant underwent VA examinations to determine the degree of severity of her service-connected right knee disability in July 2006 and September 2009.  With regard to the September 2009 examination, the claims file was not reviewed in conjunction with the examination.  VA's statutory duty to assist the appellant includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  See also 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a) (2010).  Accordingly, the Board finds the appellant should be afforded a new VA examination to document the current severity of her right knee disability.  Prior to scheduling the examination, all outstanding treatment records pertinent to the right knee should be obtained and associated with the claims file.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the appellant's claim.

2.  Then, the appellant should be afforded a VA examination to determine the nature and extent of all impairment due to her service-connected right knee disability.  The claims file must be made available to and reviewed by the examiner.  

All indicated studies, including range of motion studies in degrees, should be performed.  The examiner should indicate whether, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the right knee, the range of motion of the right knee should be considered normal, even though it does not conform to the normal range of motion.  If such is the case, the examiner must supply an explanation, as to why, in the examiner's assessment, that the range of motion is normal for the appellant.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the knee.  The examiner should also determine if the knee locks and if so the frequency of the locking.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should also provide an opinion concerning the impact of the right knee disability on the appellant's ability to work.  The rationale for all opinions expressed should also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  The RO or the AMC should then re-adjudicate the claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the appellant and her representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

